


Exhibit 10.1


SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (the “Agreement”) confirms the
following understandings and agreements between EVINE Live Inc., f/k/a
ValueVision Media, Inc. (the “Company”) and George Ayd (hereinafter referred to
as “you” or “your”).


1.    (a)    Your employment by the Company is terminated as of March 26, 2015
(the “Termination Date”). You shall be paid your salary through the Termination
Date.


(b)    Your health coverage under the Company’s group health plan will terminate
on the last day of the calendar month in which your Termination Date occurred.
Thereafter, you will be provided an opportunity to continue health coverage for
yourself and qualifying dependents under the Company’s group health plan in
accordance with the Consolidated Omnibus Budget Reconciliation Act (“COBRA”).


(c)    Notwithstanding any other provision of this Agreement to the contrary,
all of your rights and obligations with respect to any equity grants, and to any
vested benefits under the Company’s 401(k) Plan, shall in all instances be and
remain subject to the terms and conditions of the applicable grant agreements
and plans.


(d)    You hereby resign all of your directorships and offices in the Company
and any of its affiliates, and you agree to sign and return any confirmatory
documents as reasonably requested by the Company.


(e)    Except as otherwise specifically set forth in this Agreement, after the
Termination Date you shall no longer be entitled to any further compensation or
any monies from the Company or any of its affiliates or to receive any of the
benefits made available to you during your employment at the Company. You
acknowledge and agree that the Company has paid to you all of your wages and
that the Company owes you no other wages, commissions, bonuses, vacation pay,
personal holiday pay, employee benefits, or other compensation or payments of
any kind or nature, other than as provided in this Agreement. You acknowledge
and agree that the Company has in effect, and you are entitled to participate
in, the Company’s Executives’ Severance Benefit Plan (the “Plan”). Under the
Plan, you are entitled to receive certain severance benefits if you execute and
do not revoke a separation agreement acceptable to the Company.
 
2.    Provided you sign this Agreement on or within forty-five (45) days of
receiving it, comply with its terms, and do not revoke it pursuant to paragraph
11 below, the Company agrees to the following:


(a)The Company shall pay you $746,267.00, less all applicable withholding taxes
and deductions, which amount is equal to the sum of (i) one (1) times your
highest rate of annual base salary as in effect at any time during the twelve
(12) months preceding the Termination Date and (ii) one (1) times your target
annual incentive bonus opportunity (the “Lump Sum Severance Amount”). This Lump
Sum Severance Amount will be paid to you six (6) months after the Termination
Date. If you die before the Lump Sum Severance Amount is paid, it will be paid
promptly following your death to your estate.


(b)The company shall pay you $256,968.00, less all applicable withholding taxes
and deductions, as additional severance consideration. This lump sum will be
paid to you on the Company’s first available payroll following the Effective
Date (as defined in paragraph 12 below).


(c)The company shall reimburse you for the transportation of your car located in
Minnesota, in a total amount not to exceed $1,200.00, subject to your providing
the Company with documentation of the expense in accordance with the Company
expense reimbursement policy.


(d)If you timely elect to continue your medical and/or dental insurance coverage
pursuant to COBRA, and/or your basic insurance coverage under the
employer-provided group life insurance plan, for twelve (12) months, you shall
only be charged for a portion of such premium costs so that you will be
responsible for paying the same amount as you would have paid as an active
employee during such period plus any vendor administrative fee; provided,
however, that the Company’s obligation under this paragraph shall end if you
become eligible for a new employer’s health insurance plan and you shall notify
the Company if you become eligible for a new employer’s health insurance plan
within 12 months following the Termination Date. After such 12-month period, you
may continue your medical, dental and/or basic life insurance coverage pursuant
to applicable law at your sole expense. In no event, however,




--------------------------------------------------------------------------------




will the Company reimburse you for (or otherwise pay) any portion of any
premiums due for supplemental life insurance coverage.
3.    (a)    As used in this Agreement, the term “claims” shall include all
claims, charges, complaints, demands, contracts, torts, agreements, covenants,
warranties, promises, undertakings, actions, suits, proceedings, causes of
action, obligations, debts, costs, attorneys' fees, accounts, judgments, losses
and liabilities, of whatsoever kind or nature, in law, equity or otherwise,
whether known or unknown.
(b)    For and in consideration of the payments described in paragraph 2 above,
and other good and valuable consideration, you, for and on behalf of yourself
and your heirs, administrators, executors, and assigns, effective as of the
Effective Date (as defined in paragraph 12 below), do fully and forever release,
remise and discharge the Company, its direct and indirect parents, subsidiaries
and affiliates, together with their respective officers, directors, partners,
shareholders (only in their capacity as a shareholder and not, for example, for
a personal tort claim against a shareholder such as for assault), employees and
agents (collectively, the “Group”) from any and all claims which you had, may
have had, or now have against the Company or any other member of the Group, for
or by reason of any matter, cause or thing whatsoever arising on or before the
date on which you sign this Agreement, including any claim arising out of or
attributable to your employment or the termination of your employment with the
Company, including but not limited to claims of breach of contract, wrongful
termination, unjust dismissal, defamation, libel or slander, or under any
federal, state or local law dealing with discrimination based on age, race, sex,
national origin, religion, disability, sexual orientation or any other protected
characteristic or condition. This release of claims includes, but is not limited
to, all claims arising under the Age Discrimination in Employment Act, the Older
Worker Benefits Protection Act, Title VII of the Civil Rights Act, the Americans
with Disabilities Act, the Civil Rights Act of 1991, the Family and Medical
Leave Act, the Equal Pay Act, the Employee Retirement Income Security Act, the
National Labor Relations Act, the Minnesota Human Rights Act, Minnesota Statutes
Chapter 181, all other federal, state and local laws, all labor and
anti-discrimination laws, the common law and any other purported restriction on
an employer’s right to terminate the employment of employees, any and all laws
governing whistle blowing or retaliation, including but not limited to the
Sarbanes-Oxley Act, any and all laws or agreements that provide for punitive,
exemplary or statutory damages, and any and all laws or agreements that provide
for payment of attorney fees.
(c)    You specifically release all claims under the Age Discrimination in
Employment Act (the “ADEA”) relating to your employment and its termination.    
(d)    You represent that you have not filed or permitted to be filed against
the Group, individually or collectively, any charges, complaints or lawsuits and
you covenant and agree that you will not file or permit to be filed any lawsuits
at any time hereafter with respect to the claims released pursuant to this
Agreement (including, without limitation, any claims relating to the termination
of your employment), except as may be necessary to challenge the validity of the
release of your rights under the ADEA. Nothing in this Agreement shall be
construed to prohibit you from filing a charge with or participating in any
investigation or proceeding conducted by the Equal Employment Opportunity
Commission (“EEOC”) or a comparable state or local agency. Notwithstanding the
foregoing, you agree to waive your right to recover monetary damages in any
charge, complaint, or lawsuit filed by you or by anyone else on your behalf
based on the claims release in this Agreement. Except as otherwise provided in
this paragraph, you will not voluntarily participate in any judicial proceeding
of any nature or description against any member of the Group that in any way
involves the allegations and facts that you could have raised against any member
of the Group as of the date hereof. For the avoidance of doubt, nothing in this
paragraph prohibits you from filing any action to enforce your rights under this
Agreement.
4.    You are specifically agreeing to the terms of this release because the
Company has agreed to pay you money to which you were not otherwise entitled
under the Company’s policies and has provided such other good and valuable
consideration as specified herein. The Company has agreed to provide this money
because of your agreement to accept it in full settlement of all possible claims
you might now have or ever had against any member of the Group, and because of
your execution of this Agreement.
5.    You represent and warrant that you have returned to the Company all
Company property, including without limitation, mailing lists, reports, files,
memoranda, records, computer hardware, software, laptop, mobile phone, credit
cards, door and file keys, computer access codes or disks and instructional
manuals, and other physical or personal property which you received or prepared
or helped prepare in connection with your employment with the Company, and that
you have not retained any copies, duplicates, reproductions or excerpts thereof.
Further, Employee acknowledges an obligation and agrees not to destroy, delete
or disable any Company property, including items, files and materials on
computers and laptops.
6.    You agree that in the course of your employment with the Company you have
had access to and acquired Confidential Information (as defined below). The term
“Confidential Information” as used in this Agreement means (a) confidential
information of the Company, including without limitation, information received
from third parties under confidential




--------------------------------------------------------------------------------




conditions, and (b) other technical, business or financial information or trade
secrets or proprietary information (including, but not limited to, customer
information, account records, supplier/vendor information, product information,
design and construction information, pricing and profitability information,
confidential plans for the creation or disposition of products, product
development plans, marketing strategies and techniques, business ideas or
practices, and other confidential financial data and plans), the use or
disclosure of which would be contrary to the interests of the Company or any
other member of the Group. You understand and agree that such Confidential
Information has been disclosed to you in confidence and for the use of only the
Company. You understand and agree that (i) you will keep such Confidential
Information confidential at all times after your employment with the Company,
and (ii) you will not make use of Confidential Information on your own behalf,
or on behalf of any third party, unless required to do so under compulsion of
law.
7.    You agree that you will not encourage or cooperate or otherwise
participate or confer with any current or former employee of the Company or any
other member of the Group, individually or collectively, or any potential
plaintiff, to commence any legal action or make any claim against the Company or
any other member of the Group with respect to such person’s employment with the
Company or its affiliates; provided, however, that nothing in this Agreement
shall prohibit you from cooperating with the EEOC or a comparable state or local
agency. You also agree to assist the Company with the orderly transition of your
duties and responsibilities, to cooperate with the Company and its counsel in
the future and to provide the Company with truthful information, testimony or
affidavits requested in connection with any matter that arose during your
employment with the Company. This assistance and cooperation may be performed at
reasonable times and places and in a manner as to not interfere with any other
employment you may have at the time of request. The Company agrees to reimburse
you for reasonable out-of-pocket expenses incurred in providing such
cooperation, so long as such expenses are approved in advance by the Company.
8.    You agree to maintain the confidentiality of this Agreement (including
Appendix A) and to refrain from disclosing or making reference to the terms
thereof except as required by law or with your accountant, financial planner,
spouse or attorney, but only after obtaining agreement from the persons who
learn of such information to also treat it confidentially.
9.    You agree that you shall not make, or cause to be made, any statement or
communicate any information (whether oral or written) that disparages or
reflects negatively on the Company or any other member of the Group.
10.     The Company and you agree that paragraph (a) of the Non-Competition
Agreement between the Company and you dated February 1, 2010 (the “NCA”) is
deleted in its entirety and replaced with the following:
For the 12-month period immediately following the Termination Date, you will
not, directly or indirectly, own, manage, control, have any interest in,
participate in, lend your name to, act as consultant or advisor to or render
services (alone or in association with any other person, firm, corporation or
other business organization) to a business that is (i) a television shopping
network that offers brand name and product label products in the United States;
or (ii) a digital commerce platform that sells products that appear on the
Company’s shopping network; provided, however, that your ownership as a passive
investment of less than one percent of the outstanding shares of capital stock
of any corporation listed on a national securities exchange or publicly traded
in the over-the-counter market will not constitute a breach of this Section (a).
Except as set forth in this section 10, this Agreement does not amend, modify,
waive or affect in any way the Company’s rights or your duties, obligations or
restrictions under the NCA, and in further consideration of this Agreement, the
NCA, as amended herein, is hereby incorporated by reference and you reaffirm
your continuing obligation to abide by its provisions.
11.    The Company shall be entitled to have the provisions of paragraphs 5, 6,
7, 8, 9 and 10 specifically enforced through injunctive relief, without having
to prove the adequacy of the available remedies at law, and without being
required to post bond or security, it being acknowledged and agreed that such
breach will cause irreparable injury to the Company and that money damages will
not provide an adequate remedy to the Company. Moreover, you understand and
agree that if you materially breach any provisions of this Agreement, including
but not limited to commencing, joining in or in any other manner attempting to
assert any claim released herein, in addition to any other legal or equitable
remedy the Company may have, the Company shall be entitled to cease making any
payments to you or on your behalf under paragraph 2 hereof and recover any
payments made to you or on your behalf under paragraph 2 hereof (except for
$100).
12.    You acknowledge that you have read this Agreement and Appendix A in their
entirety, fully understand their meaning and are executing this Agreement
voluntarily and of your own free will with full knowledge of its significance.
You acknowledge and warrant that you have had the opportunity to consider for
forty-five (45) days the terms and provisions of this Agreement and that you
have been advised by the Company to consult with an attorney prior to executing
this Agreement. You may execute this Agreement prior to the conclusion of the
forty-five (45) day period, and if you elect to do so, you acknowledge that you
have done so voluntarily. You shall have the right to revoke this Agreement for
a period of fifteen (15) days following




--------------------------------------------------------------------------------




your execution of this Agreement, by giving written notice of such revocation to
the Company. This Agreement shall not become effective until the sixteenth day
following your execution of it (the “Effective Date”).
13.    As a further condition of this Agreement, you agree not to apply for or
seek employment or reemployment with the Company or its affiliates, and you
waive and release any right to be considered for reemployment with the Company.
You further agree and acknowledge that should you apply for any position in
contradiction of this paragraph, the Company may completely ignore such
application and fail to consider it based on this paragraph.
14.    This Agreement is intended to comply with or be exempt from the
applicable requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), and is limited, construed and interpreted in
accordance with such intent. To the extent that any payment or benefit under
this Agreement is subject to Section 409A, it is intended that it be paid in a
manner that complies with Section 409A, including any guidance issued by the
Secretary of the Treasury and the Internal Revenue Service with respect thereto.
Notwithstanding the foregoing, you will be solely liable and responsible for the
payment of taxes (other than with respect to withholdings made by the Company)
arising as a result of any payment provided to you under this Agreement and any
payments and benefits provided to you due to the termination of your employment,
including without limitation any excise tax or other unexpected or adverse tax
consequences. In addition, you acknowledge and agree that you have been provided
the opportunity to consult legal and financial counsel with respect to the tax
treatment of all payments and benefits you will receive pursuant to this
Agreement and on account of the termination of your employment, you have been
advised by the Company to consult such counsel, and you have consulted counsel
with respect to this Agreement and the payments made hereunder.
15.    In the event that any one or more of the provisions of this Agreement is
held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby. Moreover, if any one or more of the provisions contained in
this Agreement is held to be excessively broad as to duration, scope, activity
or subject, such provisions will be construed by limiting and reducing them so
as to be enforceable to the maximum extent compatible with applicable law.
16.    Nothing herein shall be deemed to constitute an admission of wrongdoing
by the Company or any other member of the Group. Neither this Agreement nor any
of its terms shall be used as an admission or introduced as evidence as to any
issue of law or fact in any proceeding, suit or action, other than an action to
enforce this Agreement.
17.    This Agreement may be executed in two counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Fax and pdf copies shall be treated as originals for all
purposes.
18.    The terms of this Agreement and all rights and obligations of the parties
thereto, including its enforcement, shall be interpreted and governed by the
laws of Minnesota.
19.    All payments made to you under this Agreement will be subject to
applicable withholding taxes.
20.    As used herein, “Person” means and includes an individual, a company, a
joint venture, a corporation (including any non-profit corporation), an estate,
an association, a trust, a general or limited partnership, a limited liability
company, a limited liability partnership, an unincorporated organization and a
government or other department or agency thereof.
21.    The terms contained in this Agreement constitute the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior negotiations, representations or agreements relating thereto whether
written or oral with the exception of any agreements concerning confidentiality,
trade secrets, or any nonsolicitation, nonservicing or noncompetition
agreements, all of which agreements shall remain in full force and effect, and
are hereby confirmed and ratified. You represent that in executing this
Agreement, you have not relied upon any representation or statement not set
forth herein. No amendment or modification of this Agreement shall be valid or
binding upon the parties unless in writing and signed by both parties. You
acknowledge and agree that you have entered into this Agreement knowingly and
voluntarily, and that if this Agreement becomes effective it will have a final
and binding effect, and accordingly, by signing and not timely revoking this
Agreement you may be giving up legal rights.
                    




--------------------------------------------------------------------------------




Agreed to and Accepted By:




EVINE Live Inc.


/s/ Jamie Nielsen
 
/s/ George Ayd
Jaime Nielsen, VP Human Resources
 
George Ayd
Date: 5/11/15
 
Date: 5/7/15
 
 
 









--------------------------------------------------------------------------------




Appendix A


ATTACHMENT TO
AGREEMENT AND GENERAL RELEASE


CONFIDENTIALITY: This Attachment must be kept strictly confidential. Any
unauthorized disclosure of the contents of this Attachment to anyone other than
your attorney will be considered a breach of the Separation Agreement and
General Release (“Agreement”).


The following chart indicates the job titles and ages of all officers and legal
department employees of Evine Live Inc. (the “Employee Group”) whose employment
is being terminated and who are being offered an Agreement in connection with a
group termination (indicated as “Eligible”), and the titles and ages of all
employees of the Employee Group who are not being terminated in connection with
such action (indicated as “Not Eligible”).




Titles & Ages
Titles & Ages
Eligible
Not Eligible
EVP, CFO
57
Chief Executive Officer
55
President
66
Chief Strategy Officer
50
SVP, General Counsel
48
Corporate Counsel Sr
43
 
 
Corporate Paralegal
44
 
 
Legal Specialist
46
 
 
SVP Operations
56
 
 
SVP SPP Special Projects
45
 
 
VP Corporate Controller
51
 
 
VP Fin Plan Analysis
45
 
 
VP IT Operations
42
 
 
Associate, General Counsel
51



                










